Citation Nr: 1810110	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-47 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, including as due to a service-connected right knee disability, a service-connected left knee disability, and/or a service-connected low back disability.

2.  Entitlement to service connection for migraine headaches, including as due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied, in pertinent part, the Veteran's claims of service connection for a bilateral hip disability, including as due to a service-connected right knee disability, a service-connected left knee disability, and/or a service-connected low back disability (which was characterized as separate service connection claims for a right hip disability and for a left hip disability) and for migraine headaches, including as due to service-connected PTSD (which was characterized as migraines due to head trauma).  The Veteran disagreed with this decision in June 2009.  He perfected a timely appeal in December 2010.  A videoconference Board hearing was held in October 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

In March and in September 2017, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.

The Board notes that, in a November 2015 rating decision, the AOJ granted, in pertinent part, claims of service connection for a right knee disability and for a low back disability.  In an April 2017 rating decision, the AOJ granted, in pertinent part, a claim of service connection for PTSD.  And, in a May 2017 rating decision, the AOJ granted, in pertinent part, a claim of service connection for a left knee disability.

The Veteran appointed his current service representative to represent him before VA by filing a properly executed VA Form 21-22 in November 2017.

Unfortunately, as is explained below, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred a bilateral hip disability during active service.  He alternatively contends that his service-connected bilateral knee disabilities and/or his service-connected low back disability caused or aggravated (permanently worsened) his current bilateral hip disability.  He also contends that he incurred migraine headaches during active service, including as a result of an in-service traumatic brain injury (TBI).  He alternatively contends that his service-connected PTSD caused or aggravated (permanently worsened) his current migraine headaches.  The Board acknowledges that this appeal has been remanded previously, most recently in September 2017.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Board notes initially that the Veteran's service connection claims for a bilateral hip disability and for migraine headaches were remanded previously in order for the AOJ to obtain medical opinions concerning the nature and etiology of these disabilities with rationale sufficient to survive judicial scrutiny.  Unfortunately, none of the opinions of record obtained on remand are sufficient for adjudication purposes.  The Board notes in this regard that it previously found the medical opinions provided by the same VA examiner in October 2015 and in March 2017 to be insufficient for VA adjudication purposes in the March 2017 and September 2017 remands, respectively, because these opinions were based on inadequate rationale.  

Having reviewed the additional medical opinions obtained from the same VA examiner in November 2017 pursuant to the most recent remand, the Board again finds that this evidence is insufficient for VA adjudication purposes.  For example, the VA examiner opined in November 2017 that it was less likely than not that the Veteran's current bilateral hip disability is related to active service.  The rationale for this opinion was that there was no medical evidence in the Veteran's service treatment records or other medical documentation which supported a finding that the bilateral hip disabilities were related to active service.  The Board notes in this regard that it is well-settled that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The VA examiner also opined in November 2017 that it was less likely than not that the Veteran's migraine headaches were related to active service.  The rationale for this opinion was that there was no current diagnosis of "any chronic headache disorder."  The rationale also was that there was no medical documentation in the record which supported a finding of causation or aggravation of the Veteran's claimed migraine headaches and active service or any incident of service, to include as due to service-connected PTSD.  The Board notes in this regard that service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  It is not clear why the VA examiner opined in November 2017 that the Veteran had no current diagnosis of headaches when, in fact, this same examiner diagnosed the Veteran as having migraine headaches, tension headaches, and "morning headaches" on VA headaches Disability Benefits Questionnaire (DBQ) in March 2017.  This examiner did not explain this apparent inconsistency in his opinion.

The Board finds that judicial review is frustrated in this case because, even when read "as a whole," the rationale for the November 2017 opinions does not contain an analysis that the Board can consider and weigh appropriately in adjudicating the Veteran's currently appealed claims.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Given the difficulties encountered by VA in obtaining adequate medical opinion evidence in this appeal, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examinations to determine the nature and etiology of his bilateral hip disabilities, including as due to a service-connected right knee disability, a service-connected left knee disability, and/or a service-connected low back disability, and for his migraine headaches, including as due to service-connected PTSD, before a different clinician than the clinician who conducted the prior examinations of record dated in October 2015 and in March 2017.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examination to determine the nature and etiology of any bilateral hip disability before a different VA clinician than the clinician who conducted the October 2015 and March 2017 VA hip and thigh conditions DBQs.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral hip disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected right knee disability, service-connected left knee disability, and/or service-connected low back disability caused or aggravated (permanently worsened) a bilateral hip disability, if diagnosed.  The examiner should provide separate etiological opinions for each of the Veteran's hips.  A rationale also should be provided for any opinions expressed.

The examiner is advised that the lack of contemporaneous records, alone, is insufficient rationale for a medical nexus opinion.  The examiner also is advised that service connection is in effect for chronic back strain, right knee patellofemoral pain syndrome with degenerative joint disease, and for left knee strain with patellofemoral syndrome.

2.  Schedule the Veteran for examination to determine the nature and etiology of any migraine headaches before a different VA clinician than the clinician who conducted the March 2017 VA headaches DBQ.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that migraine headaches, if diagnosed, are related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD caused or aggravated (permanently worsened) migraine headaches, if diagnosed.  A rationale also should be provided for any opinions expressed.

The examiner is advised that the lack of contemporaneous records, alone, is insufficient rationale for a medical nexus opinion.  The examiner also is advised that service connection is in effect for PTSD.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

